


117 HR 3034 IH: To amend title 28, United States Code, to provide an additional place for holding court for the Western District of Washington, and for other purposes.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3034
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Ms. DelBene (for herself and Mr. Larsen of Washington) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 28, United States Code, to provide an additional place for holding court for the Western District of Washington, and for other purposes.

 
1.Additional place for holding court for the Western District of WashingtonSection 128(b) of title 28, United States Code, is amended by inserting Mount Vernon, after Tacoma,.  